Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Regarding the office action from the Japanese Patent Office in the IDS filed on Dec. 15, 2021, the Japanese reference corresponds to Mathijssen (US 2015/0355554) cited in previous Office Action.  Also, the amendment filed on Sept. 24, 2021, resolved 35 U.S.C. 112 issues indicated in the Non-Final Rejection.  As stated in the previous Office Action, none of the prior art of record teaches or discloses a wavelength selection system configured to receive material stack information about the substrate and to select at least two radiation wavelengths based on a mark position error swing-curve model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 30, 2021